Title: John Adams to Thomas Jefferson, 9 August 1816
From: Adams, John
To: Jefferson, Thomas


          
            Dear Sir
            Quincy August 9. 1816
          
          The Biography of Mr Vander Kemp would require a Volume which I could not write if a Million were offered me as a Reward for the Work. After a learned and Scientific Education he entered the Army in Holland and Served as a Captain, with Reputation: but loving Books more than Arms he resigned his Commission and became a Preacher. My Acquaintance with him commenced at Leyden in 1780. He was then Minister of the Menonist Congregation the richest in Europe; in that City where he was celebrated as the most elegant Writer in the Dutch Language. He was the intimate Friend of Luzac and De Gyselaar. In 1788 when the King of Hol Prussia threatened Holland with Invasion, his Party insisted on his taking a Command in the Army of defence and he was appointed to the Command of the most exposed and most important Post in the Seven Provinces. He was Soon Surrounded by the Prussian Forces. But he defended his Fortress
			 with a Prudence Fortitude Patience and Perseverence, which were admired by all Europe, Till, abandoned by his Nation, destitute of Provisions and Ammunition, Still refusing to Surrender, he was offered the most honourable Capitulation. He accepted it. Was offered very Advantageous Proposals, but despairing of the Liberties of his Country, he retired to Antwerp determined to emigrate to New york; wrote to me in London requesting Letters of Introduction. I Sent him Letters to Governor Clinton and Several others of our little great Men. His History in this Country is equally curious and affecting. He left Property in Holland, which the Revolutions there, have annihilated and I fear is now pinched with Poverty. His head is deeply learned and his heart is pure. I Scarcely know a more amiable Character. A Gentleman here asked my opinion of him. My  Answer was, he is a Mountain of Salt of the Earth.
          He has written to me, occasionally and I have answered his Letters in great haste. You may well Suppose that Such a Man has not always been able to Understand our American Politicks. Nor have I. Had he been as great a Master of our Language as he was of his own he would have been at this day one of the most conspicuous Characters in the U.S.
          
          So much for Vanderkemp: now for your Letter of Aug. 1.
          Your Poet, the Ionian I Suppose, ought to have told Us, whether Jove in the distribution of good and Evil from his two Urns, observes any Rule of Equity or not. Whether he thunders out flames of eternal Fire on the Many, and Power Glory and Felicity on the Few, without any consideration of Justice.?
          Let Us State a few Questions, Sub rosâ.
          
            
              1. 
              Would you accept a Life, if offered You, of equal pleasure and Pain? E.G. one million of moments of Pleasure and one Million of Moments of Pain?
            
            
              
                 1,000,000 Pleasure = 1,000,000 Pain. Suppose the Pleasure as exquisite as any in Life and the Pain as exquisite as any. E.G. Stone, Gravel, Gout, Head Ache, Ear Ache, Tooth Ache, Cholick. &c. I would not. I would rather be blotted out.
            
            
              2. 
              Would you accept a Life of one Year of incessant Gout, Head Ache &c for Seventy two Years of Such Life as you have enjoyed? I would not.
            
            
              
                 1 Year of Cholic = 72. of Boule de Savon. pretty but unsubstantial. I had rather be extinguished. You may vary these Algebraical Equations at pleasure and without End. All this Ratiocination Calculation, call it what you will, is founded on the Supposition of no future State. 
            
          
          Promise me eternal Life free from Pain, tho’ in all other respects no better than our present terrestrial Existence, I know not how many thousand Years of Smithfield  fires I would not endure to obtain it.
          In fine, without the Supposition of a future State, Mankind and this Globe appear to me the most Sublime and beautifull Bubble and Bauble that Imagination can conceive.
          Let us then wish for Immortality at all hazards and trust the Ruler with his Skies. I do: and earnestly wish for his Commands which to the Utmost of my Power Shall be implicitly and piously obeyed.
          It is worth while to live to read Grimm, whom I have read. And La Harpe and Mademoiselle D’Espinasse the fair Friend of D’Alembert both of whom Grimm Characterises very distinctly are I am told are in Print. I have not Seen them but hope Soon to have them.
          My History of the Jesuits is not elegantly written but is Supported by unquestionable Authorities, is very particular and very horrible. Their Restoration is indeed “a Step towards Darkness” Cruelty Perfidy Despotism Death and ——! I wish We were out of “danger of Bigotry and
			 Jesuitism.”! May We be “a Barrier against the Returns of Ignorance and Barbarism”! “What a Colossus Shall We be”! But will it not be of Brass Iron and Clay? Your Taste is judicious in likeing
			 better
			 the dreams of the Future, than the History of the Past. Upon this Principle I prophecy that you and I Shall Soon meet and be better Friends than ever.   So wishes
          John Adams
        